NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                              FILED
                            FOR THE NINTH CIRCUIT
                                                                               JAN 12 2022
                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
JUAN PEDRO ISABEL-BALTAZAR,                      No.   20-71831

              Petitioner,                        Agency No. A216-276-374

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 10, 2022**
                               Pasadena, California

Before: TASHIMA, M. SMITH, and WATFORD, Circuit Judges.

      Juan Isabel-Baltazar (Petitioner), a native and citizen of Guatemala, petitions

for review of a decision of the Board of Immigration Appeals (“BIA”), dismissing

his appeal of a decision of the Immigration Judge (“IJ”), who denied his


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). Petitioner contends he is eligible for relief

based on his membership in the proposed social group of indigenous Guatemalan

males who oppose forced gang recruitment. We have jurisdiction under 8 U.S.C. §

1252, and we deny the petition.

      1.     The IJ did not err in concluding that Petitioner failed to establish

eligibility for asylum or withholding of removal based on his membership in a

particular social group. See Alam v. Garland, 11 F.4th 1133, 1135 (9th Cir. 2021)

(reviewing the IJ’s order as if it were the BIA’s decision where, as here, the BIA

adopted and affirmed the IJ’s decision for the reasons articulated by the IJ,

pursuant to Matter of Burbano, 20 I. & N. Dec. 872, 874 (BIA 1994));

Santos-Ponce v. Wilkinson, 987 F.3d 886, 890 (9th Cir. 2021) (reviewing de novo

whether a group constitutes a particular social group). Petitioner has failed to

show that his proposed social group is socially distinct and defined with

particularity. Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016); see also,

Santos-Ponce, 987 F.3d at 890 (concluding that proposed social group of “minor

Christian males who oppose gang membership” is not sufficiently particular or

socially distinct); Barrios v. Holder, 581 F.3d 849, 854–55 (9th Cir. 2009)

(rejecting petitioner’s argument that young males in Guatemala who are targeted


                                           2
for gang recruitment but refuse to join are a particular social group), abrogated in

part by Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc).

      Even if his proposed group were cognizable, Petitioner has not established

that the treatment he suffered was based on his membership in the proposed social

group. Petitioner testified that the gang members confronted him because they

knew he had money from his father’s business and that they continued to attack

him because he would not give them the money. See Zetino v. Holder, 622 F.3d

1007, 1016 (9th Cir. 2010) (“An alien’s desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground.”).

      2.     The IJ’s finding that Petitioner failed to show a likelihood of torture at

the hands of the government is supported by substantial evidence. Petitioner

testified that he did not report the incidents to the police and that he did not fear

harm from anyone in the government. See Garcia v. Wilkinson, 988 F.3d 1136,

1147 (9th Cir. 2021) (explaining that, to establish eligibility for CAT relief, the

petitioner has the burden of showing that it is more likely than not that, if removed,

he in particular would be subject to harm amounting to torture by, or with the

acquiescence of, a public official).

      The petition for review is DENIED.


                                            3